 

DigiPath, Inc.

 

CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

 

This Consulting, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 10th day of December 2014 (the “Effective Date”) by
and between DigiPath, Inc. a Nevada corporation (the “Company”), W-Net, Inc.
(“Consultant”).

 

WHEREAS, the Company desires to engage Consultant to provide certain services as
set forth on Schedule A attached hereto.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

 

1. Engagement. The Company hereby engages Consultant to perform, using David
Weiner (the “Principal”), those duties set forth in the Schedule A attached
hereto and such other duties as may be mutually agreed to from time to time by
the Company and Consultant (collectively, the “Services”). Consultant hereby
accepts such engagement upon the terms and subject to conditions set forth in
this Agreement.

 

2. Compensation. For the Services rendered by Consultant under this Agreement,
the Company shall pay to Consultant the compensation specified in Schedule A
subject to the terms and conditions set forth in this Agreement. The Consulting
Fee (as defined below) shall be payable by the Company in advance, on a calendar
monthly basis, in US Dollars by check or wire transfer to an account specified
by Consultant. All amounts payable by the Company pursuant to this Section 2
shall be due within fifteen (15) days following the Company’s receipt of an
invoice therefor. Any amounts not paid within fifteen (15) days following the
Company’s receipt of an invoice shall accrue interest at a rate of one percent
(1%) per month or the maximum lawful rate, whichever is less.

 

3. Term and Survivability. The term of this Agreement shall be for a period of
one month from the Effective Date and shall automatically renew for successive
monthly periods until terminated in accordance with the terms hereof. This
Agreement may be terminated at any time for any reason by either party with five
(5) days’ notice. Upon termination of this Agreement the following sections of
this Agreement shall survive such termination: Sections 3, 5, 6, 7, 8, 12, and
13-23.

 

4. Costs and Expenses of Consultant’s Performance. The Company shall reimburse
Consultant for all costs and expenses incurred by Consultant in connection with
providing the Services upon Consultant providing reasonable substantiating
documentation.

 

5. Taxes. As an independent contractor, Consultant acknowledges and agrees that
it is solely responsible for the payment of any taxes and/or assessments imposed
on account of the payment of compensation to, or the performance of Services by
Consultant pursuant this Agreement, including, without limitation, any
unemployment insurance tax, federal and state income taxes, federal Social
Security (FICA) payments, and state disability insurance taxes. The Company
shall not make any withholdings or payments of said taxes or assessments with
respect to amounts paid to Consultant hereunder; provided, however, that if
required by law or any governmental agency, the Company shall withhold such
taxes or assessments from amounts due Consultant, and any such withholding shall
be for Consultant’s account, shall not be reimbursed by the Company to
Consultant and shall be paid to the applicable taxing authority by the Company
on Consultant’s behalf.

 

1

 

 

6. Confidentiality. Reference is hereby made to that certain Nondisclosure
Agreement, dated as of December 9, 2014, by and between the Company and
Consultant (the “NDA”). The NDA is hereby incorporated by reference and the
parties hereby agree to abide by the terms thereof as if set forth herein. The
term “Confidential Information” as used herein shall have the meaning ascribed
to it in the NDA. The parties shall treat the terms and conditions and the
existence of this Agreement as Confidential Information.

 

The Company shall file a Current Report on Form 8-K with the Securities and
Exchange Commission (i) disclosing this Agreement and any ancillary agreements
(including that certain Lock-Up Agreement, dated as of the date hereof) entered
into by Consultant in connection with the Services and (ii) containing such
other disclosures as are acceptable to Consultant.

 

7. Return of the Company’s Proprietary Materials. Consultant agrees to deliver
promptly to the Company on termination of this Agreement for whatever reason, or
at any time the Company may so request, all documents, records, artwork,
designs, data, drawings, flowcharts, listings, models, sketches, apparatus,
notebooks, disks, notes, copies and similar repositories of Confidential
Information and any other documents of a confidential nature belonging to the
Company, including all copies, summaries, records, descriptions, modifications,
drawings or adaptations of such materials which Consultant may then possess or
have under its control. Consultant further agrees that upon termination of this
Agreement, Consultant’s, employees, consultants, agents or independent
contractors shall not retain any document, data or other material of any
description containing any Confidential Information or proprietary materials of
the Company.

 

8. Assignment of Proprietary Rights. Other than the Proprietary Rights listed on
the Schedule B attached hereto, if any, Consultant hereby assigns and transfers
to the Company all right, title and interest that Consultant may have, if any,
in and to all Proprietary Rights (whether or not patentable or copyrightable)
made, conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant’s
engagement by the Company in connection with the Services (“Inventions”).
“Proprietary Rights” means any and all patent rights, copyright rights,
trademark rights, trade secret rights, mask work rights, sui generis database
rights and all other intellectual property, industrial property and proprietary
rights recognized anywhere in the world, now or in the future.

 

Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant’s engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Consultant agrees promptly to disclose in
writing to the Company all Inventions in order to permit the Company to claim
rights to which it may be entitled under this Agreement. With respect to all
Proprietary Rights which are assigned to the Company pursuant to this Section 8,
Consultant will assist the Company, at the Company’s expense, in any reasonable
manner to obtain for the Company’s benefit patents and copyrights thereon in any
and all jurisdictions as may be designated by the Company, and Consultant will
execute, when requested, patent and copyright applications and assignments
thereof to the Company, or other persons designated by the Company, and any
other lawful documents deemed necessary by the Company to carry out the purposes
of this Agreement. Consultant will farther assist the Company in every way to
enforce any patents, copyrights and other Proprietary Rights of the Company.

 

2

 

 

9. Trade Secrets of Others. Consultant represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Section 9 of this Agreement.

 

10. [Reserved.]

 

11. Independent Contractor. Consultant shall not be deemed to be an employee or
agent of the Company for any purpose whatsoever. Consultant shall have the sole
and exclusive control over its employees, consultants or independent contractors
who provide Services to the Company, and over the labor and employee relations
policies and policies relating to wages, hours, working conditions or other
conditions of its employees, consultants or independent contractors.

 

12. Non-Solicit. Consultant will not, during the term this Agreement and for
three months thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is an employee of the
Company, or otherwise seek to adversely influence or alter such individual’s
relationship with the Company; or (ii) solicit or encourage any individual or
entity that is a customer or vendor of the Company to terminate or otherwise
alter his, her or its relationship with the Company or any of its affiliates.

 

13. Equitable Remedies. In the event of a breach or threatened breach of the
terms of Section 6, 7, 8 or 12 of this Agreement by Consultant, the parties
hereto acknowledge and agree that it would be difficult to measure the damage to
the Company from such breach, that injury to the Company from such breach would
be impossible to calculate and that monetary damages would therefore be an
inadequate remedy for any breach. Accordingly, the Company, in addition to any
and all other rights which may be available, shall have the right of specific
performance, injunctive relief and other appropriate equitable remedies to
restrain any such breach or threatened breach without showing or proving any
actual damage to the Company.

 

14. Supercedes. This Agreement supersedes any prior written and verbal
agreements between Consultant and the Company relating to the subject matter
hereof.

 

15. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the state and Federal courts located in
Los Angeles, California, and the parties hereby consent to the jurisdiction of
such courts, and that venue shall be in Los Angeles, California.

 

3

 

 

16. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The
Schedules A and B referred to in this Agreement is incorporated into this
Agreement by this reference. This Agreement may not be modified, changed or
supplemented, nor may any obligations hereunder be waived or extensions of time
for performance granted, except by written instrument signed by the parties or
by their agents duly authorized in writing or as otherwise expressly permitted
herein.

 

17. Attorneys’ Fees. Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the Consultant shall be entitled to receive
from the Company all costs and expenses, including reasonable attorneys’ fees,
incurred in connection with such action or proceeding.

 

18. Assignment. This Agreement and the rights, duties and obligations hereunder
may be assigned or delegated by Consultant.

 

19. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

 

20. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

 

21. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice). Additionally, an email shall be sent with a
copy of all written notices.

 

(i) If to the Company:

 

DigiPath, Inc.

Attn: President

6450 Cameron Street #113

Las Vegas, NV 89118

Phone:

Email: todd@digipath.com

 

(ii) If to the Consultant:

 

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.

 

22. Limitation of Liability. Notwithstanding anything to the contrary set forth
herein, Consultant shall not be liable to the Company for any loss of business
or profits or replacement costs or for indirect, incidental, punitive, or
consequential damages for any cause of action, whether in contract, tort, or
otherwise even if Consultant has been or should have known of the possibility of
such damages. In no event shall the aggregate liability of Consultant arising
out of, or relating in any way to, this Agreement exceed the aggregate amount of
the Consulting Fees actually paid to Consultant pursuant to Section 2 hereof
during the twelve (12) month period prior to the action giving rise to any
claim.

 

4

 

 

23. Indemnification. The Company agrees to indemnify and hold harmless
Consultant and its affiliates, and the respective officers, directors,
employees, agents and representatives of Consultant, its affiliates and each
other person, if any, controlling Consultant or any of its affiliates
(Consultant and each such other person and entity being an “Indemnified Person”)
from and against any losses, claims, damages or liabilities related to, arising
out of or in connection with this Agreement, and will reimburse each Indemnified
Person for all expenses incurred by such Indemnified Party (including reasonable
fees and expenses of counsel) in connection with investigating, preparing,
pursuing or defending any action, claim, suit, investigation or proceeding
related to, arising out of or in connection with this Agreement, whether or not
pending or threatened and whether or not any Indemnified Person is a party
(collectively, “Damages”). The Company will not, however, be responsible for any
Damages that have resulted from the willful misconduct or gross negligence of
any Indemnified Person. Any Damages incurred by an Indemnified Person shall be
paid by the Company in advance of the final disposition of such claim, suit,
investigation or proceeding upon receipt of a written undertaking by or on
behalf of such Indemnified Person to repay such amount if it shall ultimately be
determined that such Indemnified Person is not entitled to be indemnified by the
Company pursuant to this Section 23.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the Effective Date
written above.

 

  CONSULTANT         By: /s/ David Weiner   Name: David Weiner   Title:
President         DigiPath, Inc.         By: /s/ Todd Denkin   Name: Todd Denkin
  Title: CEO & President

 

6

 

 

Schedule A

 

1.TITLE, DUTIES AND OPERATIONAL RESPONSIBILITIES:

 

 a.Consultant will have the title of Consultant

 

 b.Consultant will provide advice and guidance in the following areas;

 

i.Business development

 

ii.Finance

 

2.SCHEDULE AND COMMITMENT OF TIME:

 

Consultant is expected to devote as much time as needed to assist in fulfilling
responsibilities in item 1 above.

 

3.REPORTING SCHEDULE:

 

Consultant shall report regularly, and not less frequent than twice per week, to
Board of Directors his actions on behalf of the Company. The Consultant shall
keep a detailed list of all communications as required by the Company.

 

4.COMPENSATION AND PAYMENT TERMS:

 

 a.Upon signing of this agreement, Company shall pay Consultant a fee of $5,000
per month (the “Consulting Fee”).

 

 

 

 

SCHEDULE B

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title   Date   Identifying Number or Brief Description                          
             

 

[X] No inventions or improvements [  ] Additional Sheets Attached

 

Signature of Consultant:  /s/ David Weiner   Print Name of Consultant: 
David Weiner   Date: December 10, 2014  

 

 

 

 